Citation Nr: 1137328	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-07 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable rating prior to January 28, 2009 and to a rating in excess of 10 percent from January 28, 2009 for service-connected vascular and migraine headaches.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California.

In January 2011, the Board remanded this matter as well as a claim for entitlement to service connection for diabetes mellitus, type II, for additional development, which has been completed.  In July 2011, the Appeals Management Center granted the service connection claim; therefore the Veteran's appeal as to that issue has been granted in full and is no longer before the Board.


FINDING OF FACT

Since filing his claim, the Veteran has suffered migraines with characteristic prostrating attacks occurring on an average once a month over last several months  but has not suffered them to the extent that they are productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 30 percent rating for service-connected vascular and migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case).  Id. at 126. Hart appears to extend Fenderson to all increased evaluation claims.

The Veteran seeks a compensable rating prior to January 28, 2009 and a rating in excess of 10 percent from January 28, 2009 for service-connected vascular and migraine headaches ("migraines").  The RO rated this disability under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100, migraine.  

Diagnostic Code 8100 provides a 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating for migraines with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 10 percent rating for migraines with characteristic prostrating attacks averaging one in 2 months over last several months.  38 C.F.R. § 4.124a, DC 8100.

Neither the Court nor the rating criteria define "prostrating."  12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a "prostrating" attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

In his claim for increase, the Veteran stated that he suffers prostrating headaches at least once per month.  He described an attack that lasted three days and caused nausea, vomiting, weakness, and ringing in his ears.  

In January 2008, VA scheduled a VA examination.  The examiner did not review the claims file; however, because the issue before the Board involves the current symptomatology of the disability, the Board finds that the oversight is not prejudicial to the Veteran.  During the examination, the Veteran reported headaches described as throbbing and associated with dizziness.  When headaches occur, he has to stay in bed and is unable to do anything.  He reported an average of 5 headaches per week, lasting one day.  The diagnosis was vascular headaches with no objective neurologic deficits.

In his substantive appeal, VA Form 9, he reported having three migraines per week.  He noted that he would be providing treatment records from K.P.  In the January 2011 Board remand, the Board ordered the AMC to attempt to obtain the records from K.P.  AMC sent a notice letter to the Veteran in January 2011 and asked him to complete the necessary authorization and consent forms to obtain his records from K.P.  

The Veteran did not respond and the letter was not returned to the AMC as undeliverable.

In January 2009, the Veteran sought treatment for his migraines.  He stated that he had the worst migraine of his life with pain starting at his forehead and going down to both posterior cervical areas.  Nausea, vomiting, blurry vision, weakness, and dizziness accompanied the migraine.  The pain worsened with movement, bright lights, loud noises, and sitting up.  Pain was relieved by lying down.  He reported that he gets similar headaches twice per month and has had them since his surgery in 1980.  A typical episode lasts two to three days.  He had one prior hospitalization for pain.  The staff neurologist signed off on a diagnosis of classic migraine headache, noting that this event is more likely a presentation of his typical migraines.

In February 2011, the Veteran had another VA examination.  The examiner reviewed the claims file and interviewed and examined him.  During the examination, he reported suffering weekly migraines, with less than half being prostrating.  The migraines usually last hours and he treats them with ibuprofen twice per day as needed.  The examiner noted that the condition causes increased absenteeism, decreased concentration, difficulty following instructions, pain, and vision difficulty.  When he has prostrating headaches, he is unable to conduct usual daily activities such as working, driving and chores.  He has two to three headaches per week.  The Veteran reported missing less than one week of work in the past 12-month period.

In this case, the Board finds that the Veteran's disability warrants a 30 percent rating for the entire pendency of his claim.  He has consistently reported having migraines with characteristic prostrating attacks occurring on an average once a month, if not more, over last several months.  He has not indicated and the evidence does not show that his condition causes very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

In this regard, this finding (the granting of the claim) is based, in part, on the Veteran's credibility.  If, in the future, there is any indication that the Veteran is embellishing his complaints it would have a severe impact on the evaluation of his disability before the Board.  However, at this time, there is no basis for the Board to dispute his credibility. 

As noted in the 2011 VA examination, while the condition can interfere with employment, he has missed less than one week of work in the past 12 months.  He has not otherwise indicated that the condition has rendered him unemployable or that it has severely affected his employment.  Therefore, the Board finds that a 50 percent rating is not warranted.

Briefly, because the Veteran works and has not alleged unemployability due to service-connected disability, the issue of entitlement to a total disability rating based upon individual unemployability is not reasonably raised at this time.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009); Rice v. Shinseki, 22 Vet. App. 447 (2009).

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Here, the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology. Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

In sum, a 30 percent rating for service-connected vascular and migraine headaches is granted.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private treatment records.  

Briefly, in his substantive appeal, the Veteran said he would provide treatment records from K.P.  In the January 2011 Board remand, the Board ordered the AMC to attempt to obtain the records from K.P.  AMC sent a notice letter to the Veteran in January 2011 and asked him to complete the necessary authorization and consent forms for VA to obtain his records.  

The Veteran did not respond and the letter was not returned to the AMC as undeliverable.  Therefore, the Board finds that VA has fulfilled its duty to assist in obtaining records.

The Veteran was afforded a VA medical examinations, discussed above, which were deemed adequate for rating purposes.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Entitlement to a 30 percent rating for service-connected vascular and migraine headaches is granted for the entire pendency of the claim.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


